Case 1:20-cv-00496-PKC-SJB Document 21 Filed 05/18/20 Page 1 of 1 PageID #: 243




                                    ADAM J. FISHBEIN, P.C.
                                         ATTORNEY AT LAW
                                         735 Central Avenue
                                     Woodmere, New York 11598
                                      Telephone (516) 668-6945
                                      fishbeinadamj@gmail.com


                                            May 18, 2020

    VIA ECF

    The Honorable Pamela K. Chen
    United States District Court
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, NY 11201

    RE:    Rabinowitv v. Equifax et al
           1:20-cv-496-PKC-SJB

    Dear Judge Chen:

            I represent the Plaintiff in the above matter. Please be advised that the Plaintiff has
    resolved the matter as against GM Financial. The plaintiff request forty-five days for the
    Plaintiff to file a notice of dismissal.

           Thank you for the Court’s consideration of the foregoing.

     Yours faithfully,

     /s/
     ___________________
     Adam J. Fishbein

    Cc: Counsel of Record (via ECF)
